Citation Nr: 0832682	
Decision Date: 09/23/08    Archive Date: 09/30/08

DOCKET NO.  04-36 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for Meniere's disease.


REPRESENTATION

Appellant represented by:	Antonio Bendezu, Attorney at 
Law


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




INTRODUCTION

The veteran had active military service from February 1943 to 
March 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  In April 2008, the Board remanded the 
veteran's claim for additional development.


FINDINGS OF FACT

1.  The veteran failed to report for an ear examination at 
the VA Medical Center in Omaha, Nebraska, scheduled in 
conjunction with his claim on appeal; good cause has not been 
shown for the failure to report to the examination.

2.  The veteran does not have Meniere's disease that is 
attributable to his active military service.


CONCLUSION OF LAW

The veteran does not have Meniere's disease that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.655 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2008).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification and development action 
needed to render a decision as to the claim on appeal has 
been accomplished.  Through an April 2007 notice letter, the 
RO notified the veteran and his representative of the 
information and evidence needed to substantiate the veteran's 
service connection claim.  By that notice letter, the RO 
provided the veteran with the general criteria for assigning 
disability ratings and effective dates.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  As the claim was 
not initially adjudicated by the RO until June 2007, the 
complete notice required by the VCAA was provided in a timely 
manner.

The Board also finds that the April 2007 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the RO notified the 
veteran that VA was responsible for obtaining relevant 
records from any Federal agency and that the RO would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Additionally, the notice letter 
requested the veteran to submit medical evidence, opinions, 
statements, and treatment records regarding his disability.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issue on appeal.  The veteran's service medical records have 
been obtained and associated with the claims file, as have 
treatment records from the VA Medical Center (VAMC) in Grand 
Island, Nebraska.  Private treatment records from T.J.W., 
M.D., were also obtained.  The RO requested records from the 
Social Security Administration (SSA).  In February 2002, SSA 
informed the RO that the veteran's SSA folder had been 
destroyed.  Significantly, the veteran has not otherwise 
alleged that there are any outstanding medical records 
probative of his claim on appeal that need to be obtained.

Pursuant to the Board's April 2008 remand, the veteran was 
scheduled for a VA ear disease examination concerning his 
Meniere's disease claim.  The examination was to take place 
at the VAMC in Omaha, Nebraska.  The veteran failed to report 
to the examination without good cause.  (He said that he 
could not travel unassisted, but such a reason for not 
attending does not amount to good cause as contemplated by 
the regulation.  38 C.F.R. § 3.655 (good cause includes 
illness or hospitalization of the claimant, death of an 
immediate family member, for example).)  Thus, VA's 
assistance in providing a medical examination and opinion was 
frustrated.

II. Analysis

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2007).

The veteran and his representative have not submitted any 
detailed contentions regarding the claim on appeal.  The 
claim was adjudicated in June 2007 because the private 
records from Dr. T.J.W. were interpreted as raising a claim 
of service connection for Meniere's disease.

The veteran's service medical records are negative for 
complaints of, treatment for, or a diagnosis of Meniere's 
disease.  His separation examination was normal with respect 
to the ears and hearing acuity.  The veteran has already been 
awarded service connection for bilateral hearing loss, 
tinnitus, and vertigo.  The awards were partially based on 
the veteran's statements regarding noise exposure during his 
military service.  According to the veteran, he was exposed 
to loud noises without ear plugs when he was stationed at 
Point Montara, California, during World War II.  The area was 
in the vicinity of an anti-aircraft training center.  
Although the veteran has not explicitly alleged that his 
Meniere's disease has a similar etiology, it can be inferred 
from the record, and the fact that he prosecuted this appeal, 
that his theory of the claim is similar.

A review of the veteran's post-service medical records 
reveals that the first documented diagnosis of Meniere's 
disease was in February 2003 by Dr. T.J.W.  According to Dr. 
T.J.W., the veteran had been suffering from Meniere's disease 
for several years and had been diagnosed with Meniere's 
disease in the past.  Dr. T.J.W. treated the veteran for 
Meniere's disease on several occasions.  Although Dr. T.J.W. 
commented on the severity of the veteran's Meniere's disease, 
he did not provide an opinion as to the etiology of the 
disease.

In January 2007, the veteran underwent two VA examinations.  
An audiologist examined the veteran regarding the severity of 
the veteran's hearing loss and tinnitus, but the examiner did 
not address Meniere's disease.  Another VA examiner addressed 
several of the veteran's disabilities.  The examiner included 
Meniere's disease among the veteran's diagnosed disabilities.  
That examiner did not comment on the origins of the veteran's 
Meniere's disease.

Other medical records associated with the claims file contain 
evidence regarding the etiology of the veteran's bilateral 
hearing loss, tinnitus, and vertigo, but the records do not 
contain similar evidence regarding Meniere's disease.

Although the evidence establishes an in-service injury (noise 
exposure) and a current diagnosis (Meniere's disease), there 
is no competent medical opinion evidence of record that 
addresses whether there is a relationship between the two.  
Pursuant to the Board's April 2008, a VA examination was 
scheduled in order to have the veteran examined to confirm 
the diagnosis of Meniere's disease and to have the examiner 
issue a medical nexus opinion.  See 38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006).

The veteran was contacted through his representative by a 
letter from the RO, dated on June 12, 2008, that an 
examination was requested through a VAMC.  The veteran was 
notified that failing to report for a VA examination could 
have adverse consequences, including the possible denial of 
the claim.  The VA examination was scheduled for June 28, 
2008.  A specialist in ear disease was to conduct the 
examination at the Omaha VAMC.  The VAMC sent the veteran's 
representative a letter, dated June 13, 2008, notifying the 
veteran of the examination.  In the letter, the veteran's 
representative was told that if the veteran was unable to 
attend the examination, the VAMC should be contacted within 
three days of the date of examination.  Additionally, the 
letter told the veteran's representative that the VAMC should 
be contacted by telephone if the veteran needed to reschedule 
the examination.

On June 23, 2008, the RO received a letter from the veteran 
that was forwarded by the veteran's representative.  In the 
letter, the veteran stated that he was unable to travel to 
Omaha unassisted.  He requested that the examination be 
rescheduled.  The veteran also requested the examination to 
be conducted at the Grand Island VAMC.  He stated that that 
the Grand Island VAMC is closer and more convenient for him 
to attend.  The claims file contains a print out indicating 
that the veteran failed to report to the June 28, 2008 
examination.  There is no evidence that the veteran or his 
representative ever directly contacted the VAMC before the 
examination was to take place.

The provisions of 38 C.F.R. § 3.655 pertain to cases when a 
veteran fails to report for a VA examination.  When 
entitlement to a benefit cannot be established without a VA 
examination and a claimant, without good cause, fails to 
report for such examination, the claim shall be rated based 
on the evidence of record for an examination scheduled in 
conjunction with an original compensation claim.  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant, and death of an immediate 
family member.  38 C.F.R. § 3.655 (2007).

In the veteran's case, good cause has not been shown for the 
failure to report to the June 2008 VA examination.  There is 
no indication that the veteran had an illness, that he was 
hospitalized, that there was a death of an immediate family 
member, or that there was a similar event.  Good cause was 
not shown by the veteran's statements that the Grand Island 
VAMC was more convenient or that he needed assistance for 
transportation.  In the past, the veteran appeared at the 
Omaha VAMC on at least five occasions for an examination.  As 
recently as 2007, the veteran went to the Omaha VAMC for an 
examination.  Here, there is no indication that the veteran 
attempted to contact the VAMC to address the situation as 
requested in the June 13, 2008 letter.

Because good cause has not been shown for the failure to 
report to a VA examination that was necessary to decide the 
claim, the Board must "rate" the claim on the evidence of 
record.  That is, the Board must adjudicate the claim based 
on the evidence in the claims file.

As mentioned above, there is no competent medical opinion 
evidence regarding a link between the veteran's current 
disability of Meniere's disease and his active military 
service.  The only hint of a medical history of the veteran's 
Meniere's disease was provided by Dr. T.J.W.  In February 
2003, Dr. T.J.W. stated that the veteran had suffered from 
Meniere's disease for several years.  The Board does not 
conclude that "several years" constitutes an opinion 
linking the Meniere's disease to the veteran's military 
service that occurred almost 60 years earlier.

Based on the evidence of record, the Board does not find that 
the veteran's Meniere's disease is attributable to his active 
military service, including the in-service exposure to loud 
noise.  The absence of diagnosis for so many years is more 
persuasive than the veteran's implicit suggestion that 
Meniere's disease began in service.  Thus, service connection 
for Meniere's disease is not warranted.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim of service 
connection, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 
1361, 1365 (Fed. Cir. 2001).


ORDER

Service connection for Meniere's disease is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


